DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

Examiner’s Note
Examiner notes that no Power of Attorney has been filed and therefore Examiner is not permitted to conduct any communication with Applicant’s representative outside of written formal office actions. 

Response to Amendment
Applicant’s amendment filed 12/17/2020 has been entered. 
Claims 1-20 remain pending and are examined below.  

Claim Objections
Claims 1-4, 7-11, and 15-20 objected to because of the following informalities: 
Claims 1 and 8, line 1, “a tobacco pouch” would be better recited as “a multi-compartment pouch” as such language would be more consistent with the specification.
Claim 1, line 11, “and form a second tobacco accessory compartment” would be better recited as “and forming a second tobacco accessory compartment”.
Claim 1, line 18, “and form a second tobacco accessory compartment” would be better recited as “and wherein the enclosed second tobacco accessory compartment”.
Claim 2, line 2, “to sealing the second” would be better recited as “to the sealing of the second”.
Claim 3, “further comprising, forming the reclosable access opening in the second tobacco accessory compartment” would be better recited as “wherein the forming a reclosable access opening includes forming a reclosable access opening in the second tobacco accessory compartment”.
Claim 4, “further comprising forming the reclosable access opening in the first tobacco compartment” would be better recited as “wherein the forming a reclosable access opening includes forming a reclosable access opening in the first tobacco compartment”.

Claim 7, line 1, “the tobacco pouch” would be better recited as “the multi-compartment pouch”.
Claim 8, line 11, “and form a second tobacco compartment” would be better recited as “and forming a second tobacco compartment”.
Claim 8, lines 17-18 recite “and form a third” should instead be “and forming a third”.
Claim 8, line 24 recites “and form a third tobacco accessory compartment” should instead be “and wherein the enclosed third tobacco accessory compartment”.
Claim 9, line 2, “to sealing the third” would be better recited as “to the sealing of the third”.
Claim 10, “further comprising, forming the reclosable access opening in the third tobacco accessory compartment” would be better recited as “wherein the forming a reclosable access opening includes forming a reclosable access opening in the third tobacco accessory compartment”.
Claim 11, “further comprising forming the reclosable access opening in the first tobacco compartment and the second tobacco compartment” would be better recited as “wherein the forming a reclosable access opening includes forming a reclosable access opening in the first tobacco compartment and the second tobacco compartment”.
Claim 15, line 1, “the tobacco pouch” would be better recited as “the multi-compartment pouch”.
Claim 16, “wherein the reclosable access opening is formed in the first tobacco compartment” would be better recited as “the forming a reclosable access opening includes forming a reclosable access opening in the first tobacco compartment”.
Claim 17, “wherein the reclosable access opening is formed in the first tobacco compartment” would be better recited as “the forming a reclosable access opening includes forming a reclosable access opening is formed in the first tobacco compartment”.
Claim 18, “further comprising, forming the reclosable access opening in the third tobacco accessory compartment” would be better recited as “wherein the forming a reclosable access opening includes forming a reclosable access opening in the third tobacco accessory compartment”.
Claim 19, “wherein the reclosable access opening is formed in the first tobacco compartment and the second tobacco compartment” would be better recited as “wherein the forming a reclosable access opening includes forming a reclosable access opening and the second tobacco compartment”.
Claim 20, “wherein the reclosable access opening is formed in the first tobacco compartment and the second tobacco compartment” would be better recited as “wherein the forming a reclosable access opening includes forming a reclosable access opening and the second tobacco compartment”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2 and 9, both claims recite “a tobacco accessory is disposed within the second [third] accessory compartment prior to sealing”, however, this limitation renders the respective claims indefinite as it is unclear as to whether or not the Applicant is attempting to positively claim a step of disposing the accessory. If Applicant is attempting to positively claim a further step and give weight to the accessory being disposed within the method, it is recommended this be recited as “disposing a tobacco accessory within the second [third] accessory compartment prior to sealing”. As noted above, it is unclear if Applicant is attempting to claim this further step. 
Claims 16, 18, and 19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from either Claim 2 or Claim 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suss (WO 2015/032594), in view of Maxfield (US Patent 2,160,367-previously cited), and in further view of Lamotte (EP 0448440 A1- see attached PDF for translation-previously cited).

Regarding Claims 1 and 8, Suss discloses a method of forming a multi-compartment tobacco pouch (31; see Figures 6-9), comprising: 
providing a film (27; Figures 4-5; note Page 7, lines 5-6 disclose the material being film) having a length extending along a direction (i.e. top to bottom of page) and a width extending along a transverse direction (see Figures 4-5); 
sealing a bottom edge (13) of the film with a first transverse heat seal (17; see Page 9, lines 6-7 which disclose the heat seal) and forming a first tobacco compartment (21); 
 filling the first tobacco compartment (21) with a first amount of tobacco (18; see Page 10, lines 10-12);
 sealing the first tobacco compartment (21) at a first position along the length of the film (27) at a first distance from the bottom edge (13) with a second transverse heat seal (12; note Page 9, lines 11-12 which disclose closures 9, 12 being heat seals) to enclose the first tobacco compartment (21) forming a first side comprising a first portion of the film and a second, opposing side comprising a second portion of the film and form a second tobacco compartment (20); 
filling the second tobacco compartment (20) with a second amount of tobacco (18; see Page 10, lines 10-12); 
sealing the second 
sealing the second/third tobacco accessory compartment (8) at a third position (at 29) along the length of the film tube at a third distance from the bottom edge (13), the third distance being greater than the second distance (as shown), seal/closure (29) to enclose the second/third tobacco accessory compartment (formed in flap 8) forming a first side comprising a fifth portion of the film and a second, opposing side comprising a sixth portion of the film and wherein the enclosed second/third tobacco accessory compartment (8) being free of tobacco (see Page 9, lines 9-13 which disclose the tobacco being distributed between closures 9 and 17, therefore excluding the flap area 8); and
forming a reclosable access opening (28, 32; Figures 4-9) in one of the first and second sides of at least one of the second and second/third compartments (8, 20, 21), wherein the reclosable access opening (28, 32) comprises a foldable flap (see Page 10, lines 3-4 and 18-20 which discloses forming a perforation 28 which clearly forms a flap and further Figures 8-9 show another embodiment including a flap formed by perforation 32 in the third accessory compartment).  
Note: Regarding Claim 1, Claim 8 essentially recites the same method steps but includes a further tobacco compartment formation and therefore, in addressing Claim 8, the limitations of claim 1 are also being addressed.
However, Suss fails to explicitly disclose the provided film being provided in the form of a film tube having a length in a machine direction and further fails to disclose the sealing of the accessory compartment being carried out by a transverse heat seal. 
Attention can be brought to the teachings of Maxfield which comprises another method of forming a tobacco pouch (Col 1, lines 1-5 and Col 2, lines 11-12) within an vertical form fill seal machine (Figure 4), wherein the method comprises providing a film tube (T; Figures 1 and 4) having a length extending along a machine direction (as shown) and a width extending along a transverse direction (see Col 2, lines 29-40) and filling and sealing several tobacco compartments (R, R1, etc.) with transverse heat seals (E; i.e. Col 2, lines 41-52).
Manufacturing tobacco pouches from a film tube in systems such as vertical form fill seal machines are known as exemplified by Maxfield. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Suss such that the pouches are formed from a continuous film tube and heat sealed in the form fill seal manner as taught by Maxfield. By modifying Suss in this manner, the rate of production and efficiency of the pouch formation can be readily increased.
Further, although Suss, as modified by Maxfield, would not readily lead to an accessory compartment free of tobacco, further attention can be brought to the teachings of Lamotte which includes another method of forming a multi-compartment pouch (see Figures 1-5) wherein the method includes providing a film tube (12) which is formed over a shaping device (10; see translated Para. 0021) and comprises a length in the machine direction and further includes steps of sealing the film tube with transverse heat seals (14, 19, 24) to form first and second compartments (between 14 and 19 forms the first compartment and between 19 and 24 form second compartment 22) in a vertical form fill and seal arrangement, wherein the first compartment is filled with a first object (i.e. bag of ingredients 17) prior to sealing the first compartment (via 19; Para. 0022-0023) and filling the second compartment (22) with a different object (i.e. salad 21) prior to sealing the second compartment (22 via 24; see Paras. 0024-0025 of translation).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified the method of Suss, in view of Maxfield, such that the film tube is formed into a multi-compartment pouch with compartments comprising different materials as taught by Lamotte. By modifying Suss in this manner, both products (i.e. cigarette papers and tobacco) can be packaged homogenously within the same packaging line as taught by Lamotte (Paras. 0009-0010) and further with such a system, the separate products can be easier to manage while also preventing contamination from mixing the products in the same packaging as also mentioned by Lamotte (Paras. 0003-0004).
Note: each element of the claimed methods of Claims 1 and 8 are disclosed across the disclosures of Suss and Lamotte, however, Maxfield is used as a teaching that the film tube manufacturing is known for packaging objects/products such as tobacco.  Lamotte does not disclose tobacco like products and therefore, Maxfield is used as a teaching which readily links the disclosure of forming a tobacco pouch with multiple compartments, with different tobacco filling materials, of Suss to the teachings of forming a multi-compartment pouch, with different filling materials, with a film tube of Lamotte. 



Regarding Claim 2, Suss, as modified, discloses a tobacco accessory (“cigarette paper booklet”; Page 10, line 15) is disposed within the second tobacco accessory compartment (8) prior to sealing the second tobacco accessory compartment with the third transverse heat seal (see 24 of Lamotte- note given the modification above, the accessory would be disposed prior to sealing the flap/compartment portion 8 of Suss).  

Regarding Claim 3, Suss, as modified, discloses the forming a reclosable access opening includes forming a reclosable access opening (perforation line 32; Figures 8-9) in the second tobacco accessory compartment and disposing a tobacco accessory (“cigarette paper booklet”; Page 10, line 15) within the second tobacco accessory compartment (8; see Page 10, lines 23-26 and Page 11, lines 1-5).

Regarding Claim 6, Suss, as modified, discloses the second tobacco accessory compartment (8) is configured to contain cigarette paper (“cigarette paper booklet”; Page 10, lines 15-21).  

Regarding Claim 7, Suss, as modified, discloses the tobacco pouch (31) is formed with a vertical form fill seal machine (as taught by Maxfield and Lamotte).  

Regarding Claim 9, Suss, as modified, discloses a tobacco accessory (“cigarette paper booklet”; Page 10, line 15) is disposed within the third tobacco accessory compartment (8) prior to sealing the third tobacco accessory compartment with the fourth transverse heat seal (see 29 of Suss and 24 of Lamotte- note given the modification above, the accessory would be disposed prior to sealing the flap/compartment portion 8 of Suss).  

Regarding Claim 10, Suss, as modified, discloses the forming a reclosable access opening includes forming a reclosable access opening (perforation line 32; Figures 8-9) in the third tobacco accessory compartment and disposing a tobacco accessory (“cigarette paper booklet”; Page 10, line 15) within the third tobacco accessory compartment (8; see Page 10, lines 23-26 and Page 11, lines 1-5).



Regarding Claim 13, Suss, as modified, discloses the first amount of tobacco (18) is a different tobacco or tobacco blend than the second amount of tobacco (18; see Page 1, lines 22-25 (last paragraph)).  

Regarding Claim 14, Suss, as modified, discloses the third tobacco accessory compartment (8) is configured to contain cigarette paper (see Page 10, line 15).  

Regarding Claim 15, Suss, as modified, discloses the tobacco pouch (31) is formed with a vertical form fill seal machine (as taught by Maxfield and Lamotte).  

Regarding Claim 18, Suss, as modified, discloses the forming a reclosable access opening includes forming a reclosable access opening (perforation line 32; Figures 8-9) in the third tobacco accessory compartment and disposing a tobacco accessory (“cigarette paper booklet”; Page 10, line 15) within the third tobacco accessory compartment (8; see Page 10, lines 23-26 and Page 11, lines 1-5).

Claims 4, 5, 11, 12, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suss (WO 2015/032594), in view of Maxfield (US Patent 2,160,367-previously cited) and Lamotte (EP 0448440 A1- see attached PDF for translation-previously cited), and in further view of McCormick (US PGPUB 2016/0150819-previously cited).

Regarding Claims 4, 16, and 17, Suss, as modified, discloses essentially all elements of the claimed inventions including the limitations of Claims 1, 2, and 3 in which Claims 4, 16, 17 depend from respectively, however, Suss, as modified, fails to disclose the forming a reclosable access opening includes forming a reclosable access opening the first tobacco compartment.
Attention can be brought to the teachings of McCormick. McCormick teaches another tobacco pouch (10; Figures 1 and 4) wherein separate tobacco compartments (20, 21) are formed by seals (16, 17; Figure 4) and further a reclosable access openings (31,32) are formed in each compartment (20, 21) either separately (Figure 4; Para 0065-0066) of the seals (16, 17) or in combination with the seals (16,17; Paras 0063, 0067, 0081).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a step of forming reclosable access openings in each tobacco compartment as taught by McCormick in addition to the seals. By modifying the method of forming a tobacco pouch of Suss in this manner, the compartments can be effectively separated and hermetically sealed by the seals and further incorporation the reclosable access openings will allow for the products to be placed back into the compartment and sealed until further use. Note further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

	Regarding Claims 5 and 12, Suss, as modified, discloses essentially all elements of the claimed invention including the limitations of Claims 1 and 8, in which Claims 5 and 12 depend from, respectively. However, Suss, as modified, fails to disclose folding the second tobacco accessory compartment (8) onto the first tobacco compartment (21) and about the second transverse heat seal (12) and specifically pertaining to Claim 12, fails to disclose folding the first tobacco compartment (21) onto the second tobacco compartment (20) and folding the third tobacco accessory compartment (8) onto the first tobacco compartment (21).
Attention can again be brought to teachings of McCormick which further includes the compartments (20, 21) and flap (23) are folded onto each about formed seals (16, 17; Paras. 0059; Figures 1, 3A, 3B).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified the method of Suss by incorporating steps of folding the compartments onto each about the seals as taught by McCormick as incorporating such a step allows for the pouch to be configured in a compact configuration for transport and can allow for the pouch to take up less surface area and improve stackability as mentioned by McCormick (Para. 0026). It must be noted that folding at the seals allows for folding without any interference or displacement of the contents within the compartments. It can be reasonably implied that the claimed folded configurations would be readily obtained given the modification. 
Alternatively it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Suss as modified to include folding as claimed because Applicant has not disclosed that the specific folding configuration provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the folding teachings of McCormick (incorporated into Suss) because the compartments would folded upon each other to achieve a compact configuration.
Therefore, it would have been an obvious matter of design choice to further modify Suss to obtain the invention as specified in the claim.

Regarding Claims 11, 19, and 20, Suss, as modified, discloses essentially all elements of the claimed inventions including the limitations of Claims 8, 9, and 10 in which Claims 11, 19, and 20 depend from respectively, and further discloses forming a reclosable access opening (28) in the second tobacco compartment (20), however, Suss, as modified fails to disclose the forming a reclosable access opening includes forming another reclosable access opening the first tobacco compartment.
Attention can be brought to the teachings of McCormick (see above). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a step of forming reclosable access openings in each tobacco compartment as taught by McCormick in addition to the seals. By modifying the method of forming a tobacco pouch of Suss in this manner, the compartments can be effectively separated and hermetically sealed by the seals and further incorporation the reclosable access openings will allow for the products to be placed back into the compartment and sealed until further use. Note further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Response to Arguments
Applicant’s arguments filed 12/17/2020 with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        2/18/2021